                                                        U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                        October 15, 2018

BY HAND DELIVERY AND ELECTRONIC MAIL

The Honorable Lewis A. Kaplan
United States District Judges
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:     United States v. James Gatto et al., S2 17 Cr. 686 (LAK)

Dear Judge Kaplan:

        The Government respectfully submits this letter in response to the defendants’ motion to

admit approximately three dozen calls, texts and emails, most of are inadmissible if offered by

the defendants and have little, if any, relevant probative value at this trial. In particular, the

Government notes that many of these proposed exhibits pertain to persons and/or events the jury

has heard little, if anything, about and for which the jury will have no context. See generally

Fed. R. Evid. 403. Moreover, given the defendants’ reliance on the state of mind exception, the

Government notes that to fit within the then-existing state of mind hearsay exception under Fed.

R. Evid. 803(3), the statement must be relevant and “must convey statements that ‘face forward,

rather than backward’” to prove that the declarant thereafter acted in accordance with those

statements. United States v. Blake, 195 F. Supp. 3d 605, 610 (S.D.N.Y. 2016) (quoting United

States v. DiMaria, 727 F.2d 265, 271 (2d Cir. 1984)). By contrast, “‘a statement of . . . belief

[offered] to prove the fact . . . believed’” are not admissible under Fed. R. Evid. 803(3). United
                                                                                           Page 2


States v. Mazer, 631 F. App’x 57, 64 (2d Cir. 2015) (citing United States v. Ledford, 443 F.3d

702, 709 (10th Cir. 2005)).1

    A. “Evidence that Coaches at Division I Universities Sought Recruiting Assistance from
       Defendants”




1
  For example, as the Ledford court explained: “Case law makes it clear that a witness may testify
to a declarant saying ‘I am scared,’ but not ‘I am scared because the defendant threatened me.’
The first statement indicates an actual state of mind or condition, while the second statement
expresses belief about why the declarant is frightened. The phrase ‘because the defendant
threatened me’ is expressly outside the state-of-mind exception because the explanation for the
fear expresses a belief different from the state of mind of being afraid.” United States v. Ledford,
443 F.3d 702, 709 (10th Cir. 2005)
                                                                                            Page 3




   B. “Evidence Reflecting Defendants’ State of Mind”

DX 5: This is not forward-facing state of mind evidence but a backward looking justification or

belief offered for the truth that the Government will not be able to cross examine Dawkins

about.

DX 7: This call, a day later, directly contradicts the “state of mind” ostensibly set forth in DX 5.

Moreover, the proposed clip omits necessary components of the call about the nefarious nature

of the conduct.




DX 218, DX 1016: This “reaction” is of no relevance to Gatto’s motives in 2015.
                                                                                    Page 4


   C. “Evidence Reflecting State of Mind of Purported Co-Conspirators”




DX 105, GX 102K-10,               : These texts have no bearing on whether Dawkins intended

to defraud Louisville.



   D. “Evidence Reflecting Andy Miller’s Knowledge and Approval of Payments to
      Student Athletes




   E. “Relevant Evidence Offered for a Non Hearsay Purpose”




NCAA Evidence: The Court has already ruled on this repeatedly. (E.g.,Tr. 477-478, 834.)
                                                                                 Page 5



                                       Respectfully submitted,

                                       ROBERT S. KHUZAMI
                                       Attorney for the United States, Acting Under
                                          Authority Conferred by 28 U.S.C. § 515


                                 By:              /s/
                                       Edward B. Diskant/Noah Solowiejczyk/
                                       Eli J. Mark/Aline R. Flodr
                                       Assistant United States Attorneys
                                       (212) 637-2294/2473/2431/1110

cc: Defense counsel (by email)
